Broyles, C. J.
1. “It is unlawful for any person to knowingly permit or allow any one to possess or locate on his premises any apparatus for the distilling or manufacturing of intoxicating liquors. The finding of any such apparatus upon a person’s premises is prima facie evidence that the person in actual possession of the premises had knowledge of the existence of the apparatus upon the premises, and the burden of proof is upon him to show the want of such knowledge. Act of March 28, 1917, Ga. L. Ex. Sess. 1917, p. 18, see. 22.” Strickland v. State, 27 Ga. App. 321 (108 S. E. 124). And the question as to whether he carried that burden is one for the jury to determine. Neville v. State, 29 Ga. App. 232 (114 S. E. 720).
2. Under the foregoing rulings and the facts of the instant case, the defendant’s conviction was authorized, and the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Luke, J., concurs. Bloodworlh, J., absent on account of illness.